                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AES:DCP/JPM/JPL/GMM                                271 Cadman Plaza East
F. #2012R01716                                     Brooklyn, New York 11201



                                                   April 30, 2020

TO BE PARTIALLY FILED UNDER SEAL

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. OZ Africa Management GP, LLC
                       Criminal Docket No. 16-515 (NGG)

Dear Judge Garaufis:

                The government respectfully submits this letter in reply to the defendant OZ
Africa Management GP, LLC’s (together with Och-Ziff Capital Management Group LLC
referred to as “Och-Ziff”) submission concerning the appropriate calculation of restitution
(ECF Dkt. No. 87, “Defendant’s Brief” or “Def. Br.”) to Claimants in the above-referenced
matter. The defendant’s argument that “share price loss method is the only fair,
straightforward, objective way to calculate” restitution ignores the more reliable frameworks
for valuing the Kalukundi mining rights that the government put forth in its opening
submission. (Def. Br. at 38). The defendant has not meaningfully disputed that its own prior
valuation of the mining rights—$150 million—which the Claimants’ expert also recognizes
as a low-end valuation for the mining rights at the time of the offense (see ECF Dkt. No. 69-
1 at 3 (2019 SRK Addendum or “SRK Add.”)), is a reliable estimate of the value of these
rights. Having previously used its own $150 million valuation to in furtherance of the very
bribery scheme that harmed the Claimants, the defendant cannot now disclaim that valuation
simply because it is in the defendant’s current financial interest to do so. Alternatively, the
use of a discounted cash flow method (“DCF”), based on the present potential for
development of the mine, yields a fair valuation of $259 million, of which Africo Resources
Ltd. (“Africo”) would have had approximately a $151 million stake. The Court should hold
the defendant responsible for the payment of restitution based on these fair valuations of the
Kalukundi mining rights.
I.     The Defendant’s Prior Valuation of $150 Million is Both Reliable and Fair
               The defendant’s submission fails to meaningfully challenge the central
premise of the government’s opening submission: that the defendant’s own prior valuation of
$150 million is both the best, and fairest, approximation of the value of the mining rights at
the time of the offense conduct.
               As further detailed below, the parties’ calculations of value today, which have
fluctuated over the course of this litigation, provide less certainty than pre-litigation
valuations made between 2006 and 2008, which were identified in the government’s opening
submission. There, the government identified six reports and one investment memorandum
that valued the Kalukundi mining rights at between $102 million and $162.9 million. The
defendant’s own $150 million valuation from its July 2008 Investment Memorandum is
squarely within this range of valuations prepared at the time of the offense conduct.1 (See
Government Opening Submission dated November 22, 2019 (ECF Dkt. No. 68 (“November
Submission” or Nov. Submission”), at Ex. 7).
                 Although the defendant now seeks to distance itself from its own prior
valuation, the defendant’s reasoning is particularly unpersuasive in light of the fact that using
its own figures would result in a larger restitution award. As an initial matter, the defendant
claims the government somehow “misread” a section of its investment memorandum entitled
“Valuation” that plainly provides valuations for multiple mining projects in the Democratic
Republic of Congo (“DRC”). The “Valuation” section of the memorandum described both
the model used by Och-Ziff—RSG Global’s 2006 Feasibility Study—and what adjustments
Och-Ziff made to that Feasibility Study, including “increasing the US$ denominated capital
and cash cost by 20% and 10% respectively, in order to reflect industry wide cost pressures.”
(Id., Ex. 7, at 8).2 The defendant nonetheless points to irrelevant language concerning rates
of return on investments and the memorandum’s statement that a $150 million valuation
would not justify a stand-alone investment in Africo. But the question before the Court is
not whether an investment in Africo was an attractive, stand-alone investment to Och-Ziff in


       1
        Indeed, Dr. Neal Rigby, the Claimants’ expert, notes in his recent addendum: “[I]t
remains our view that the value of Africo’s 75% stake in the Kalukundi mining rights as of
2008 was between US$150 - US$258 million.” (SRK Add. at 3 (emphasis added)).
       2
         The claim that the government “misread” the memorandum is further belied by a
complete review of the “Valuation” section. In that section, Kalukundi was the first of
several mining projects that the defendant valued. After Kalukundi, the investment
memorandum addressed an adjacent property called “PE 2607.” The memorandum states
that Och-Ziff evaluated “PE 2607 . . . for all intents and purposes” as “identical to Africo’s
stake in Kalukundi from a geology, capex, opex, and production point of view.” Consistent
with that conclusion, the memorandum gave an equal $150 million valuation to PE 2607.




                                                2
2008 at a value of $150 million. The question is the value of those mining rights, to which
the July 2008 Investment Memorandum provides a crystal-clear answer: $150 million.
                The defendant fails to show why using its own prior valuation is imprudent or
unfair. Three Och-Ziff employees who specialized in private investments prepared the July
2008 Investment Memorandum. They prepared the valuation understanding the
consequences of their work—that their determination would affect the terms of Och Ziff’s
partnership with DRC Partner, the future economic division of sales of Kalukundi and the
reporting of Och-Ziff’s asset valuations to auditors. This valuation was done before the
present litigation and during the time period of the offense conduct.
               The defendant offers a further distraction by claiming that Africo had
internally valued its interest in the Kalukundi mine at $1 million. In support, the defendant
produced a blank email that an Och-Ziff employee apparently sent after the operative events
in April 2009, which appended various attachments, only one of which the defendant
provided to the Court, the government and the Claimants. (See Def. Br. at Curtin Decl. Ex.
48). This undated spreadsheet, which was provided without any context of its authorship,
purpose, or inputs, does not undermine the seven valuations prepared during the relevant
time period by various mining consultants and investment companies, most of whom have
nothing to do with this litigation.
              It is also important to consider that Och-Ziff’s July 2008 Investment
Memorandum – which valued Africo’s purported share of the Kalukundi mining rights at
$150 million – enabled Och-Ziff to accomplish some of its goals in this bribery scheme,
which harmed the Claimants. The government submits it is fair that Och-Ziff be held to that
valuation today.
II.    The DCF Model Provides a Fair, Present-Day Valuation

                Notwithstanding the clarity and propriety of using the defendant’s own 2008
valuation to determine restitution, the government respectfully submits that the DCF
valuation is a reasonable alternate method to approximate the potential value of the
Kalukundi mining rights at the time of sentencing. In its November submission, the
government noted that, although the DCF valuation is inherently limited, the DCF value
reached by the government was consistent with the value of the Kalukundi mining rights.
(Nov. Submission at 8, 11). Since filing that submission, the government, along with its own
independent consultant, Stout Risius Ross, LLC (“Stout”), has further refined its DCF
analysis based on information it obtained from both the defendant and the Claimants. The
revised DCF analysis reveals that the total value of the Kalukundi mining rights is $259
million, while Africo’s apparent share of those mining rights is approximately $151 million.

       A.     DCF is a Reasonable and Proper Way to Value Africo’s Mining Rights
              The defendant’s outcome-driven argument that a DCF valuation, which Stout
confirms is both reasonable and widely utilized in both the investment and acquisition
community, is not a sound methodology pursuant to the MVRA, should be rejected. Courts


                                              3
have repeatedly recognized that “the most reliable method for determining the value of a
business is the discounted cash flow (‘DCF’) method.” Lippe v. Bairnco Corp., 288 B.R.
678, 689 (S.D.N.Y. 2003), aff’d, 99 F. App’x 274 (2d Cir. 2004) (citing Frymire–Brinati v.
KPMG Peat Marwick, 2 F.3d 183, 186 (7th Cir. 1993) (referring to the DCF method as “the
methodology that experts in valuation find essential”).
                The defendant’s case law citations demonstrate that there is no legal basis for
its argument. In United States v. 400 Acres of Land, No. 15-CV-01743, 2019 WL 4120802,
at *1 (D. Nev. Aug. 29, 2019), an inapposite eminent domain case from Nevada, (see Def.
Br. at 24), a district court declined to use an income approach as too speculative where the
proposed income was potential tourism from visitors to Area 51. Id. at *9. The district
court’s rejection was premised on the fact that the land at issue had never been used for the
purpose being posited as a source of future income. See id. at *6-7. In the context of a
mining project, there is but one feasible use to extract value—to dig into the ground and
extract minerals. The existence of numerous prior valuations using a DCF approach that
appraise the value of doing such extractions, including the Kalongwe mine (see supra Section
I), makes plain that the DCF approach is routinely viewed as reliable in this context.
                Furthermore, contrary to the defendant’s assertion, in instances like this one,
international tribunals have applied the same analysis. For example, in Gold Reserve Inc. v.
Bolivarian Republic of Venezuela, ICSID Case No. ARB(AF)/09/1, Award (Sept. 24, 2014),
the tribunal applied a DCF analysis to determine the fair market value of a mine in
Venezuela that had not been developed, but for which feasibility studies had been completed.
(Id. at ¶¶ 13-28). The Tribunal noted that although the relevant project “was never a
functioning mine and therefore did not have a history of cashflow which would lend itself to
the DCF model,” it accepted the experts’ representation “that a DCF method can be reliably
used in the instant case because of the commodity nature of the product [gold] and detailed
mining cash flow analysis previously performed.” (Id. at ¶ 830). The Tribunal applied a
DCF analysis to determine the value of the mine even though competing experts differed
greatly on virtually every input, including both mining and financial inputs. (Id. at ¶¶ 691-
92).
       B.     Revised DCF Demonstrates a Reasonable Valuation of $259 million with
              Africo’s Share Valued at $151.5 million

               In the November Submission, the government, with the assistance of Stout,
calculated a total value of the mining rights of $188.7 million.3 See Nov. Submission at 11.
Since that time, the government and Stout have obtained and reviewed new information from

       3
         Upon refining its analysis for this submission, the government noticed that the
valuation in the November Submission included an extra discount period, which resulted in
an understatement of the value. The removal of the extra discount period resulted in an
increase of the value to $207.4 million. Nevertheless, for the reasons discussed below, the
valuation in the current submission is based upon updated data and replaces the November
2019 valuation.


                                              4
both the Claimants and the defendant that has facilitated the calculation of an updated DCF
valuation of the Kalukundi mining rights. That valuation is $259.0 million for the Kalukundi
mining rights. Notably, however, as discussed below, the actual value of the Kalukundi
mining rights owned by Africo is lower in order to account for the allocation of cash flows
from the mine to Africo. The value of Africo’s share of the mining rights is $151.5 million.

             Set forth below is a summary of the changes to the inputs underlying the
government’s DCF analysis that accounts for the revised valuation.

              1.      Revised Mining Data and Commodity Prices
               In the November Submission, the government utilized a model created by Dr.
Rigby and his team at SRK in 2017. (See Nov. Submission at 2). Dr. Rigby and SRK
created an updated model, as of November 2019, which contained updated commodity
pricing, cost assumptions, pit optimization and mining schedules. Because of that, certain
inputs and assumptions have changed in the model. These changes have impacted both the
cost of production and projected revenues, including the amount of mined copper and cobalt
and the commodity prices in the 2017 model previously relied on by the government.
Claimants have provided SRK’s revised model to the government, and the government is
relying on Dr. Rigby and SRK’s expertise in the technical mining aspects of the mine,
including pit optimization, mining schedules, processing volume and operating costs.4
              The government is also relying on SRK’s November 2019 model utilizing the
long-term real consensus pricing as of September 2019 and the corresponding pit
optimization and mining schedule as the basis for its analysis.
                Regarding the commodity pricing, the November Submission utilized
CapitalIQ consensus pricing for copper and cobalt, which was “nominal” pricing (i.e., it was
adjusted for inflation). In its current model, the government and Stout utilized SRK’s
consensus pricing from Consensus Economics, to maintain consistency with other factors
utilized by SRK, and because such pricing is more conservative than, and a reasonable
alternative to, the pricing used by the government in November 2019, resulting in a slight
decrease to the valuation.
              2.      Discount Rate
                As set forth in the November Submission, the government used a discount rate
of 20.5% provided by Stout based on its build-up method. (See Nov. Submission at 8-9). In
its current valuation, Stout has refined its inputs and arrived at a revised applicable discount
rate of 19.6%. The difference, of less than 1%, is due to three factors: (i) the adoption of an
international index for market risk; (ii) the adoption of a risk premium for Micro Cap

       4
         Stout are valuation experts and do not have independent expertise in the operation or
technical aspects of mines. Accordingly, the government does not address the technical
dispute between Dr. Rigby and the defendant’s retained expert.


                                               5
companies, and; (iii) adjustment to a “real” discount rate to account for application of SRK’s
“real” commodity and pricing inputs.
               The government submits that the discount rate advanced by the Claimants is
too low and inconsistent with sound valuation of an asset in the present-day DRC. The
government’s build-up methodology accounts for several essential factors, such as interest
rate risk, market equity risk premiums, small stock premiums, country-specific risk,
company-specific risk, the capital structure of the entity, and tax effects, among others. And
while comparing and evaluating discount rates applied to other similar mining projects may
have some illustrative appeal, it is not the proper or optimal method to calculate a discount
rate.
                Claimants’ reliance on the discount rates at other mines, particularly the
Kalongwe mine, further supports the discount rate advanced by Stout and the government.
For the Kalongwe mine, which is a copper and cobalt mine located near Kalukundi, the 12%
discount rate used for the project differs in several ways. First, Kalongwe had a recent
feasibility study conducted and the valuation was predicated on the proven and probable
reserves, which have the highest geologic certainty and highest economic viability, contained
in that feasibility study. To the contrary, SRK’s 2019 valuation model is predicated on a
2013 AMEC Report that solely estimates the indicated and inferred resources, which have
lower geologic certainty and lower economic viability, and specifically excludes any
estimate of the mineral reserves. (See 2013 AMEC Report at 1-22 and 15-1). Thus, SRK
has increased the potential available economically viable mineral ore without a supporting
feasibility study, which weighs in favor of a higher discount rate. Second, the valuation of
the Kalongwe project considered a Stage Two expansion plan, which did not have an
estimate of reserves. As a result, the independent expert conducting the valuation of the
Kalongwe mine concluded that the expansion plan did not increase the total net present value
of the cash flows at all. In other words, the valuation of Kalongwe did not place any value
on resources a potential Stage Two expansion, which did not have a supportable estimate of
reserves. Although the government adopts SRK’s mining statistics and relies on Dr. Rigby’s
expertise in that regard, the government’s higher discount rate appropriately accounts for the
understandable uncertainty in translating the basis of SRK’s valuation model, inferred
resources identified in the 2013 AMEC Report, into proven and probable reserves, as well as
considers that the value of a comparable mine was unaffected by resources that were only
subject to a preliminary economic analysis.5




       5
        Notably, the value ascribed to the Kalongwe mine, which is of similar size (based on
proven and probable reserves) to the Kalukundi mine, is $91 million. Claimants will likely
argue that Kalukundi is a larger mine, but the difference in size is primarily related to
unproven resources, which are highly uncertain and assumed to be valueless.


                                              6
              3.     Government Royalties and Taxes

             The government’s DCF analysis was refined following the November
Submission with regard to both the method in which government royalties were calculated
and how taxes were applied.
                     a.      Government Royalties
               In the November Submission, the government applied a 3.5% and 10% royalty
rate to revenues earned from recovered copper and cobalt ore, respectively. In calculating
the base to which the royalty percentage was applied, the government utilized a methodology
in which the base for the royalty was determined using revenues, minus all direct costs and
the royalty due to Gécamines, the DRC state-owned mining company. This methodology
was ultimately utilized by the defendant in its DCF. In its current DCF model, the
government has calculated the royalty slightly differently. The model still applies a 3.5%
and 10% royalty rate to copper and cobalt, respectively. However, in calculating the base to
which the royalty rate was applied, the government adopted the methodology used by SRK,
which was revenues, minus transport and marketing costs. This resulted in an increased
government royalty cost and lower value.

                     b.      Taxes
               One important change between the November Submission and the
government’s current valuation is the application of the “Super Profit Tax,” which is a
provision in the DRC mining code creating a special tax on excess profits, as determined
when the prices of materials or commodities increases exceptionally, above 25% compared
to those included in the bankable feasibility study of the project. (Nov. Submission at 8). In
the November Submission, the government incorporated the “Super Profit Tax” by
calculating a 50% tax rate, with the Super Profit Tax as an additional 20% tax above and
beyond the corporate tax rate of 30% on profits generated from revenues resulting from
commodity prices greater than 25% of the commodity prices in the 2006 feasibility study.
               In the current model, the government does not incorporate the Super Profit
Tax into its valuation. Based upon a translation of the DRC mining code provided by the
parties, reasonable valuation principles do not merit in favor of applying the Super Profit Tax
for the following reasons. In 2021, the owner of the Kalukundi mine will be required to
renew the mining license for the property, a fact the parties do not appear to dispute. That
license renewal will require a new feasibility study, both by the terms of the license renewal
and in order to obtain debt financing if the owner was to move forward with the development
of the mine. The new feasibility study would reset the baseline for the commodity pricing
from which the Super Profit Tax is assessed and effectively eliminate the application of the
Super Profit Tax. The nearness of the updated feasibility study to the launch of the
development of the mine greatly reduces the likelihood of a 25% increase in commodity
prices, which would eliminate the application of the Super Profit Tax. As a result, the


                                              7
government believes that a reasonable valuation must account for the new feasibility study
and its effect on the Super Profit Tax.6
               4.     Amount of Initial Capital
                 An additional input in the government’s model that has changed is the amount
of initial capital required to develop the mine, and the effect it will have on the project’s cash
flows going forward. In the November Submission, the government determined that the
initial capital required would be $387.1 million. In the current model, the government uses a
slightly smaller initial capital cost of $350.6 million, which it believes is more accurate since
it is based on an actual cost estimate of a 1.25 million tonne per year production facility. The
net effect of this change is minimal on the overall valuation of the mine.
       C.      Africo’s Portion of the Revised DCF Valuation Demonstrates a Value of $151
               Million
              As discussed above, the revised inputs lead to a valuation of $259 million for
the Kalukundi mining rights. However, that value is not equivalent to Africo’s share of the
Kalukundi mining rights, which is the most relevant for restitution.7 That figure, as set forth
below, is approximately $151.5 million.
                It is important to note that, despite that the fact that there is a 75% / 25%
ownership split between Africo and Gécamines, the cash flows are not simply divided on that
basis. Pursuant to the agreement between Africo and Gécamines, Africo is responsible for
raising all funds for the development of the mine. (ECF Dkt. No. 88-1 at 53 n.194: (Expert
Report of Quadrant Economics prepared by Dr. Daniel Flores). The government has
assumed that the funding would take place at the present time at an interest rate of 5%, which
likely reflects a blended rate of non-interest-bearing partner advances and market rates for
commercial debt from third-party lender(s). The interest on that financing would be borne
by Swanmines and reduce the operating cash flow of the mine by approximately $43 million
of interest expense. The government’s model assumes 60% of the after-tax cash flow of the
mine would be allocated to pay Africo for outstanding principal on the financing until it is
fully repaid, which the government anticipates will occur in 2026. The remaining after-tax
cash flow would be split between Africo (70%) and Gécamines (30%). The 70/30 ratio
would replace the current 75/25 ratio based on Africo’s required divestiture of 5% of its


       6
         The risk of any minimal uncertainty in the possible application of a Super Profit Tax
in the future is captured in the government’s discount rate, which generally accounts for the
higher risk associated with developing a commodity-based product in a high-risk jurisdiction.
       7
         The government’s analysis does not yet attempt to ascribe the restitution amount for
individual claimants. No one, not the Claimants nor the government, has taken the position
that an individualized loss calculation is unnecessary. Rather, that individualized loss
number can be calculated if and when the Court decides the appropriate loss methodology
and loss amount.


                                                8
ownership interest as a condition of the license renewal in 2021. Application of this cash
flow allocation means that the value of Africo’s share of the Kalukundi mine is $151.5
million.
       D.     DCF Conclusion
                 As it did in the November Submission, the government has undertaken a
sensitivity analysis to provide the Court with the resulting value based on different inputs.
The sensitivity analysis demonstrates how the valuation changes based on potential
adjustments to the inputs. The below sensitivity analysis is based on two inputs: the discount
rate and the commodity pricing. The sensitivity analysis includes three different discount
rates: (i) the rate the government anticipates the Claimants will assert is appropriate (12%);
(ii) the rate the government calculated (19.6%); and (iii) the rate advanced by the defendant
(24.0%). Moreover, the different commodity prices are the spot prices utilized by Dr. Rigby
and the consensus pricing in real terms, also used by Dr. Rigby. As shown in the table
below, the value of the mine and Africo’s share of the mine changes significantly based on
these two inputs alone. Notably, applying the 12% discount rate the Claimants argue is
appropriate leads to a value of Africo’s shares of the mining rights of $358 million.

                          Value of Kalukundi Mine and Africo's Share

                (US $000s)
                                                                     Long-Term Real
                                          Spot Price                 Consensus Price
                          Copper            $2.63                         $2.93
                          Cobalt           $16.10                        $20.56
                                     Total           Africo's      Total           Africo's
                                   Mine Value         Share      Mine Value         Share
                Discount Rate
                  12.0%            $   361,079   $     229,086   $   543,504   $     358,472

                  19.6%            $   156,112   $      77,391   $   259,040   $     151,450

                  24.0%            $    84,103   $      23,674   $   162,128   $      80,360



III.   The Defendant’s Reliance on Share Price to Value Mining Rights is Misplaced
               The defendant appears to assert that the Court is required to perform a share
price analysis to calculate restitution in this case and, therefore, is foreclosed from even
considering a DCF analysis to value the stolen Kalukundi mining rights. In support of this
argument, the defendant cites four cases as purported “well-settled and controlling
authority.” (Def. Br. at 18). However, none of the cases cited by the defendant restrict the
Court’s broad discretion in “determining the measure of value appropriate to restitution
calculation in a given case.” United States v. Boccagna, 450 F.3d 107, 117 (2d Cir. 2006).
Moreover, each of the cases cited by the defendant for the bold proposition that the Court is



                                                       9
required to perform share price analysis involved dramatically different sets of facts than the
facts of this case.8
                Indeed, this case presents a complex and unique set of facts and circumstances,
not likely to be repeated elsewhere: where damage was indirectly caused to shareholders of a
public company that had no operating revenue and owned a single material asset, by virtue of
the theft of that asset.9 While the government has acknowledged that applying a share price
analysis in this case is within the Court’s discretion, the government respectfully submits that
the Court is not bound to do so. See United States v. Gushlak, 728 F.3d 184, 196 (2d Cir.
2013) (the calculation of restitution under the MVRA need not be perfect, rather, “the
MVRA requires only a reasonable approximation of losses supported by a sound
methodology”). Where the defendant itself, a highly sophisticated multi-national hedge
fund, had already ascribed a value to the stolen Kalukundi mining rights at the time of the
offense through “sound methodology,” and that value is consistent with two separate DCF
valuations, such valuation must not be ignored.
IV.    The Court Should Order the Defendant to Pay the Full Restitution Amount
                The defendant does not dispute that the Court must award restitution for the
entirety of the Claimants’ losses under 18 U.S.C. § 3664(f)(1) of the MVRA. The
government respectfully submits that the Court should not apportion any liability to the
individual who pleaded guilty because, as noted in the government’s opening submission,



       8
         United States v. Gushlak, 2012 WL 1379627, at *1 (E.D.N.Y. Apr. 20, 2012), was a
securities fraud case that involved a “pump and dump” scheme where the defendant bribed
brokers to aggressively promote a stock allowing the defendant to sell his stake in the
company at an artificially inflated price, which, in turn, caused the company’s stock to fall;
United States v. Hatfield, 2014 WL 7271616, at *1 (E.D.N.Y. Dec. 18, 2014), involved three
corporate executives who engaged in numerous schemes within their own company
including insider trading, undisclosed self-dealing, overstating the value of the company’s
inventory and profit margins, and misappropriating company assets for unauthorized
personal use and compensation; United States v. Schwamborn, 2012 WL 6050561, at *3
(E.D.N.Y. Dec. 3, 2012), another securities fraud case, involved the fraudulent inflation of
the stock of a company that was inherently worthless because it “produced nothing, earned
nothing, and had no assets”; United States v. Stein, 846 F.3d 1135, 1140-42 (11th Cir. 2017),
involved a number of fraudulent schemes by a corporate lawyer who, among other things,
fabricated press releases and bogus purchase orders to inflate the stock price of his client,
which misinformation was incorporated into the corporate client’s public filings and an
internal audit.
       9
        Due to the highly unique nature of the harm caused and the victims in this case, the
defendant’s attempt to analogize the shareholders of Goldman Sachs to the victim
shareholders of Africo is misplaced. (ECF Dkt. No. 87, at 13).


                                              10
VII.   Conclusion
                For the reasons detailed above, the Court should use the defendant’s own
valuation of $150 million for Africo’s Kalukundi mining rights, which was determined at the
time of the offense conduct and prior to this litigation, as it is the best and fairest method for
valuing those rights. Alternatively, the Court can utilize a discounted cash flow method as a
fair, but less definite, method of valuation. Doing so would yield approximately the same
value for the rights, as the total DCF valuation for the mine would be $259 million, of which
Africo would have had approximately a $151 million stake.


                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                         By:                  /s/
                                                 David C. Pitluck
                                                 Jonathan P. Lax
                                                 James P. McDonald
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000


                                                 ROBERT ZINK
                                                 Chief, Fraud Section
                                                 U.S. Dept. of Justice, Criminal Division

                                         By:                   /s/
                                                 Gerald M. Moody
                                                 Trial Attorney
                                                 (202) 616-4988

cc:    Clerk of the Court (NGG) (by ECF)
       All Counsel of Record (by ECF)




                                               14
